Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.280 Page 1 of 11



  1   MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
      JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
  2   KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
      BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
  3   DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
      ACLU FOUNDATION OF SAN DIEGO &
  4   IMPERIAL COUNTIES
      P.O. Box 87131
  5   San Diego, CA 92138-7131
      Telephone: (619) 398-4493
  6
      Counsel for Plaintiff-Petitioners
  7
                           UNITED STATES DISTRICT COURT
  8                      SOUTHERN DISTRICT OF CALIFORNIA
  9

 10    Adrian RODRIGUEZ ALCANTARA, et.                Case No. 20cv756 DMS (AHG)
       al.,
 11
                       Plaintiffs-Petitioners,        NOTICE OF SUPPLEMENTAL
 12                                                   FACTS AND AUTHORITY
             v.
 13
       GREGORY J. ARCHAMBEAULT, San
 14    Diego Field Office Director, Immigration
       and Customs Enforcement, et. al.,
 15
       Defendant-Respondents.
 16

 17

 18         1.     Plaintiff-Petitioners (“Plaintiffs”) Adrian Rodriguez Alcantara, Maria
 19   Flor Calderon Lopez, Yasmani Osorio Reyna, and Mary Doe submit this notice to
 20   inform the Court of new facts regarding the active outbreak of COVID-19 in Otay
 21   Mesa Detention Center (“Otay Mesa”) and of new authority supporting their
 22   emergency request for relief.
 23         2.     On April 21, 2020, Plaintiffs filed a class complaint and petition for writ
 24   of habeas corpus on behalf of themselves and similarly situated civil immigration
 25   detainees currently incarcerated at Otay Mesa and the Imperial Regional Detention
 26   Facility, seeking, among other things, a court-supervised, orderly reduction in the
 27   population of both facilities to allow for the ability to practice social distancing. Due
 28   to the urgency of the current outbreak of COVID-19 at Otay Mesa, Plaintiffs
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.281 Page 2 of 11



  1
      simultaneously filed an emergency request for a temporary restraining order
  2
      (“TRO”), preliminary injunction, and writ of habeas corpus, seeking the immediate
  3
      release, pursuant to release plans that comport with local health guidelines, of a
  4
      subclass of medically vulnerable persons incarcerated at Otay Mesa who face
  5
      heightened risk of serious illness or death due to COVID-19.
  6
            3.    In their complaint, Plaintiffs noted that as of April 17, 2020 there were
  7
      18 cases of COVID-19 confirmed among individuals incarcerated in Otay Mesa in
  8
      the civil custody of Immigration and Customs Enforcement (“ICE”). ECF No. 1 ¶ 3.
  9
      On April 22, 2019, counsel for Plaintiffs noted that the ICE coronavirus website had
 10
      been updated to indicate that he number of confirmed cases has jumped to 42,
 11
      underscoring the urgency of Plaintiffs’ emergency motion.1
 12
            4.    After Plaintiffs filed their emergency motion, the U.S. District Court for
 13
      the Northern District of Ohio issued an order in response to an emergency request for
 14
      habeas relief on behalf of a class of incarcerated people at the Elkton Federal
 15
      Correctional Institution, where an active COVID-19 outbreak is also underway. See
 16
      Wilson v. Williams, No. 4:20-cv-00794 (N.D. Ohio Apr. 22, 2020). At the time, the
 17
      government had confirmed 58 positive cases of COVID-19 among people
 18
      incarcerated at FCI Elkton, as well as 46 among staff members. Id. at 2.
 19
            5.    In Wilson, the court provisionally certified a subclass of medically
 20
      vulnerable people confined at FCI Elkton, and it issued a preliminary injunction
 21
      granting classwide habeas relief to protect the subclass from the imminent harm of
 22
      infection. Id. at 9, 11, 15. In concluding the plaintiffs “obviously” demonstrated
 23
      irreparable harm, the court found:
 24

 25         At this moment a deadly virus is spreading amongst Elkton’s population and
 26         staff. For infected inmates, the virus can lead to pneumonia. In the worse

 27   1
       See ICE Guidance on COVID-19, Confirmed Cases,
      https://www.ice.gov/coronavirus (last visited April 23, 2020)
 28

                                               2
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.282 Page 3 of 11



  1         pneumonia cases, COVID-19 victims suffer diminishing oxygen absorption,
  2         with resulting organ failure leading to death. Victims choke to death. While
            not every inmate who contracts the virus will die, the subclass members are at
  3         a much greater risk of doing so. They have a very serious medical need to be
  4         protected from the virus.

  5
            Id. at 16. As the court put it, prison officials are “fight[ing] a losing battle. A
  6
      losing battle for staff. A losing battle for inmates.” Id. at 2-3. The court found
  7
      petitioners had satisfied the preliminary injunction factors, including a likelihood of
  8
      success on the merits of their Eighth Amendment claim, which requires a showing of
  9
      deliberate indifference on the part of the government. Id. at 16-19.
 10
            6.     The Wilson decision is relevant to these proceedings in at least three
 11
      respects. First, it lends further support that the urgency of an active COVID-19
 12
      outbreak in a carceral facility warrants provisional class certification and emergency
 13
      relief. Second, the subclass in Wilson involved prisoners serving sentences for
 14
      crimes, who are protected by the Eighth Amendment’s prohibition against cruel and
 15
      unusual punishment, under which they must demonstrate deliberate indifference by
 16
      the government. Id. at 15-16. The subclass on whose behalf Plaintiffs pursue
 17
      emergency relief consists of civil immigration detainees, who by definition are not
 18
      serving criminal sentences, and whose claims are therefore governed by “more
 19
      protective” due process principles. Jones v. Blanas, 393 F.3d 918, 931, 934 (9th Cir.
 20
      2004) (noting conditions of civil confinement that are “similar to” conditions faced
 21
      by pre-trial detainees or convicted prisoners presumptively violate due process).
 22
      Third, the court ordered the government to identify all medically vulnerable subclass
 23
      members within one day of the order and evaluate eligibility for transfer out of the
 24
      prison through any means, including release, within two weeks.2 Id. at 20. Plaintiffs
 25

 26   2
        In the context of people serving criminal sentences, the court noted that
      individuals ineligible for release could be transferred to a facility where measures
 27   including testing and single-cell placement or social distancing are possible. Id. at
      16. As Plaintiffs have argued, no civil immigration detainees are ineligible for
 28                                                                 (Footnote continues on next page.)

                                                 3
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.283 Page 4 of 11



  1
      seek similar relief: prompt identification of subclass members followed by their
  2
      orderly release pursuant to individualized Release Plans that comply with public
  3
      health standards. See Exhibit A, Proposed Order submitted regarding Plaintiffs’
  4
      emergency motion.
  5

  6

  7
      Dated: April 23, 2020                         Respectfully submitted,
  8

  9                                                 ACLU FOUNDATION OF SAN
                                                    DIEGO & IMPERIAL COUNTIES
 10
                                                    s/Monika Y. Langarica
 11

 12                                                 Attorneys for Plaintiffs-Petitioners

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27   release because ICE has authority and discretion to release every person in its
      custody. See ECF 2-1 at 18-19.
 28

                                                4
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.284 Page 5 of 11




                  EXHIBIT A
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.285 Page 6 of 11




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA


    Adrian RODRIGUEZ ALCANTARA, et. al.,        Case No. 20cv756 DMS (AHG)
                Plaintiffs-Petitioners,
          v.
                                                [PROPOSED] ORDER
    GREGORY J. ARCHAMBEAULT, San                GRANTING PLAINTIFF-
    Diego Field Office Director, Immigration    PETITIONERS’
    and Customs Enforcement, et. al.,           EMERGENCY EX PARTE
                                                MOTION FOR SUBCLASS-
                                                WIDE TEMPORARY
                   Defendant-Respondents.       RESTRAINING ORDER AND
                                                PRELIMINARY
                                                INJUNCTION AND WRIT OF
                                                HABEAS CORPUS
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.286 Page 7 of 11



          After consideration of the briefs and arguments of counsel, the evidence filed
    in support of and opposition to Plaintiffs-Petitioners’ Emergency Motion for
    Subclass-wide Temporary Restraining Order, Preliminary Injunction and Writ of
    Habeas Corpus Regarding the Otay Mesa Medically Vulnerable Subclass, and
    being fully advised, the Court finds that Plaintiff-Petitioners have met their burden
    of demonstrating a need for a temporary restraining order , preliminary injunction,
    and writ of habeas corpus in this case.
          Accordingly, IT IS HEREBY ORDERED THAT Plaintiffs-Petitioners’
    Motion is GRANTED as follows:
       1. The Court concludes that Plaintiffs-Petitioners have met their burden of
          showing: (1) a likelihood of success on the merits of their claim under the
          Due Process Clause of the Fifth Amendment to the United States
          Constitution; (2) that the continued detention of medically vulnerable
          subclass members under current conditions of detention at the Otay Mesa
          Detention Center is causing and will cause irreparable harm to subclass
          members absent a temporary restraining order; (3) that the balance of equities
          tips sharply in in Plaintiffs-Petitioners’ favor; and (4) that the public interest
          favors granting the temporary restraining order. Accordingly, a temporary
          restraining order and preliminary injunction are warranted.
       2. The Court hereby issues a writ of habeas corpus ordering release of all Otay
          Mesa Medically Vulnerable subclass members.
       3. The Court provisionally certifies the Otay Mesa class, defined as follows:
                 All civil immigration detainees incarcerated at the Otay Mesa Detention
                 Center.
       4. The Court provisionally certifies the Otay Mesa Medically Vulnerable
          subclass, defined as follows:
                 All civil immigration detainees incarcerated at the Otay Mesa Detention
                 Center who are age 45 or over or who have medical conditions that
                 place them at heightened risk of severe illness or death from COVID-
                 19.
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.287 Page 8 of 11



        5. The Court hereby appoints ACLU Foundation of San Diego & Imperial
          Counties attorneys as class counsel.
        6. The Court HEREBY DECLARES that current conditions of confinement for
          Otay Mesa Medically Vulnerable subclass members held at the Otay Mesa
          Detention Center are unconstitutional under the Fifth Amendment because
          the conditions of their confinement place subclass members at substantial
          risk of serious illness or death.
        7. It is hereby ORDERED THAT:
             a. Within 72 hours from the date of this Order, Defendants shall identify
                and disclose to class counsel a list, in a spreadsheet or comparable
                searchable format, of all Otay Mesa Medically Vulnerable subclass
                members,1 including every subclass member’s name, A number, age,
                underlying medical condition, immigration lawyer or representative (if
                any), primary language, current housing unit, prior custody
                determinations made by Defendants, and the names, relationship, and
                contact information for any points of contact in the United States that
                subclass members have provided Defendants in the course of their
                arrest, processing, and detention, along with any other information that
                becomes relevant during the course of implementation of this Order,
                subject to approval by the Court or magistrate judge assigned to this
                case;



    1
      Qualifying medical conditions for the Otay Mesa Medically Vulnerable subclass
    will be informed by standards set by the CDC. See, e.g., People Who Are at Higher
    Risk for Severe Illness, Ctrs. Disease Control and Prevention,
    https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-
    risk.html (last visited Apr. 20, 2020). Pregnancy should also qualify someone for
    subclass membership because the CDC acknowledges that “[p]regnant people have
    had a higher risk of severe illness when infected with viruses from the same family
    as COVID-19.” See Pregnancy and Breastfeeding, Ctrs. Disease Control and
    Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
    precautions/pregnancy-breastfeeding.html (last visited Apr. 20, 2020).
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.288 Page 9 of 11



            b. Immediately upon identifying Otay Mesa Medically Vulnerable
               subclass members, Defendants shall release them pursuant to Release
               Plans listing the location upon release at which they will comport with
               public health guidelines for self-quarantine (if necessary due to
               infection or exposure), social distancing, and other recommendations
               of public health departments in their destination cities or counties; the
               name and contact information for the responsible adult at that location;
               information detailing their travel plans to that location; and any other
               information this Court deems necessary to ensure Release Plans
               comport with public health guidelines related to COVID-19;
            c. Defendants may release subclass members under appropriate
               conditions, but may not condition subclass members’ release on paying
               a bond or providing proof of a sponsor’s legal status and/or a sponsor’s
               financial documents where Release Plans otherwise comport with
               public health guidelines related to COVID-19;
            d. Release Plans shall be appropriate to the individual circumstances of
               each subclass member, including whether they have been tested for
               COVID-19 or have been in close contact with confirmed cases of
               COVID-19, and a copy shall be provided to class counsel promptly
               upon a subclass member’s release;
            e. Releases of subclass members pursuant to Release Plans shall begin no
               later than 72 hours after issuance of this Order and shall continue as
               long as any subclass members remain in ICE custody;
            f. Within 72 hours from the date of this Order, Defendants shall post a
               notice – to be created by class counsel and approved by the Court or
               magistrate judge assigned to this case – containing a phone number
               and email address at which subclass members can reach class counsel,
               they shall display the notice prominently at Otay Mesa Detention
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.289 Page 10 of 11



                Center in all housing units, as well as all rooms where telephones or
                computers are available for class members’ use, they shall translate the
                notice as necessary so that class members can understand it, and they
                shall facilitate free and confidential telephone calls between class
                members and class counsel until such time that all subclass members
                have been released pursuant to this Order;
             g. For any Otay Mesa class members who have medical conditions that
                Defendants do not believe qualify them for the Otay Mesa Medically
                Vulnerable subclass, Defendants shall provide class counsel with all
                information listed at part (7)(a) of this Order in a spreadsheet or
                comparable searchable format;
             h. If Defendants cannot determine adequate Release Plans for any Otay
                Mesa Medically Vulnerable subclass members within 48 hours of
                identifying subclass members, Defendants shall promptly meet and
                confer with class counsel so that class counsel may assist in identifying
                or developing appropriate Release Plans for those subclass members
                that comport with local public health guidelines for self-quarantine and
                social distancing;
             i. Should the parties be unable to resolve a dispute regarding subclass
                membership or subclass members’ Release Plan within 48 hours after
                meeting and conferring, they shall raise the dispute to this Court,
                which may hear the matter or assign the magistrate judge assigned to
                this case to resolve the matter;
             j. On a weekly basis beginning one week from the issuance of this Order,
                Defendants shall provide status reports to the Court regarding their
                response to the COVID-19 outbreak at Otay Mesa, which shall include
                the following information: the total population levels at Otay Mesa
                broken down by housing unit, the total number of cohorted housing
Case 3:20-cv-00756-DMS-AHG Document 12 Filed 04/23/20 PageID.290 Page 11 of 11



                units and how long the units have been under quarantine, the total
                number of detainees tested for COVID-19, the number of available
                tests and the average length of time it takes for Defendants to receive
                results from those tests, and the total number of detainees confirmed
                positive for COVID-19;
             k. Upon identification of any new or previously unidentified Otay Mesa
                Medically Vulnerable subclass members after the initial 72 hour period
                following this Order, Defendants shall promptly notify class counsel
                and release any such subclass members within 72 hours of such
                identification, and otherwise adhere to the requirements of this Order
                as if the date of identification of the new subclass member is the date
                of this Order;
             l. No security shall be required.




    Dated:
                                          United States District Court Judge
